DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,499,416 B2 in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng). 
claims 1 and 11, U.S. Patent No. 10,499,416 B2 claims a method of wireless communications (see claim 1) and an apparatus for wireless communication (see claim 15), comprising: 
a memory (see claim 15); and
at least one processor in communication with the memory and configured to (see claim 15):
identify a location of one or more synchronization signal blocks available for transmission (see claims 1 and 15);
schedule the transmission within one or more resource elements forming the one or more synchronization signal blocks available for transmission (see claims 1 and 15);
configure an indication to signify the location of the one or more synchronization signal blocks available for transmission (see claims 1 and 15); and
transmit, on a downlink channel, the indication signifying the location of the one o more synchronization signal blocks available for transmission (see claims 1 and 15).
However, U.S. Patent No. 10,499,416 B2 does not explicitly claim the transmission is a “physical downlink shared channel (PDSCH)” transmission and “providing PDSCH rate matching with respect to synchronization signal block transmission”.
Ng teaches a method of wireless communications (a method of wireless communications and a BS for perform a method, Fig. 1), comprising: 
identifying a location of synchronization signal blocks available for physical downlink shared channel (PDSCH) transmission (the base station determines to use REs of one or more physical resource blocks (PRBs) of an PSS/SSS for transmitting PDSCH, paragraphs [124-125, 168]);
scheduling the PDSCH transmission within one or more resource elements forming the one or more synchronization signal blocks available for PDSCH transmission (the base station maps the PDSCH transmission within the REs of one or more PRBs of PSS/SSS, paragraphs [124-125, 168]); and
providing PDSCH rate matching with respect to synchronization signal block transmissions (PDSCH transmissions are rate matched in the PRBs of the PSS/SSS, paragraphs [124-125, 168]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of scheduling the PDSCH transmission within one or more resource elements forming the one or more synchronization signal blocks available for PDSCH transmission and providing PDSCH rate matching with respect to synchronization signal block transmissions as taught by Ng, with the claims of U.S. Patent No. 10,499,416 B2, for a purpose of increasing number of resources available for transmitting the PDSCH, by also including the one or more resource elements forming the one or more of synchronization signal blocks available for the PDSCH transmissions, while considering the synchronization signal block transmission by providing PDSCH rate matching (See Ng, paragraphs [124-125, 168]).
Regarding claims 2 and 12, U.S. Patent No. 10,499,416 B2 in view of the Ng further claims determining a number of synchronization signal blocks available for PDSCH transmission (see U.S. Patent No. 10,499,416 B2, claims 1 and 15, see Ng, paragraphs [124-125, 168]), wherein the number of synchronization signal blocks is determined at a radio resource control (RRC) layer (see U.S. Patent No. 10,499,416 B2, see claims 3 and 17).
Regarding claims 3 and 13, U.S. Patent No. 10,499,416 B2 further claims wherein the downlink channel corresponds to a physical downlink shared channel (PDSCH) (see claims 4 and 18).
Regarding claims 4 and 14, U.S. Patent No. 10,499,416 B2 in view of Ng further claims determining a number of synchronization signal blocks available for PDSCH transmission (see U.S. Patent No. 10,499,416 B2, claims 1 and 15, see Ng, paragraphs [124-125, 168]) and transmitting an indication signifying the number of synchronization signal blocks (see U.S. Patent No. 10,499,416 B2, claims 1 and 15), wherein the number of synchronization signal blocks corresponds to at least one of:
a single synchronization signal block,
two or more consecutive synchronization signal blocks, or
two or more non-consecutive synchronization signal blocks (see U.S. Patent No. 10,499,416 B2, claims 5 and 19).
Regarding claims 5 and 15, U.S. Patent No. 10,499,416 B2 in view of Ng further claims determining a number of synchronization signal blocks available for PDSCH transmission (see U.S. Patent No. 10,499,416 B2, claims 1, 6, 15 and 20, see Ng, paragraphs [124-125, 168]) and determining that one or more resource elements forming the number of synchronization signal blocks are available for PDSCH transmission (see claims 6 and 20, see Ng, paragraphs [124-125, 168]).
claims 7 and 17, U.S. Patent No. 10,499,416 B2 claims method of wireless communications at a user equipment (UE) and a user equipment (see claims 10 and 24), comprising:
a memory (see claim 24); and
at least one processor in communication with the memory and configured to (see claim 24):
receive, on a downlink channel, an indication signifying a location of one or more synchronization signal blocks (see claims 10 and 24);
determine one or more resource elements forming the one or more  synchronization signal blocks where transmission has been scheduled in response to receiving the indication signifying the location of the one or more of synchronization signal blocks (see claims 10 and 24); and
receive the transmission within the one or more resource elements forming the one or more synchronization signal blocks (see claims 10 and 24).
However, U.S. Patent No. 10,499,416 B2 does not explicitly claim the transmission is a “physical downlink shared channel (PDSCH)” transmission and “wherein the PDSCH transmission is rate matched with respect to synchronization signal block transmissions”.
Ng teaches one or more resource elements forming one or more synchronization signal blocks for physical downlink shared channel (PDSCH) transmission (one or more REs of one or more physical resource blocks (PRBs) of an PSS/SSS are mapped for transmitting PDSCH, paragraphs [124-125, 168]); and
(receiving the downlink data transmission/PDSCH within the REs of one or more PRBs of PSS/SSS, paragraphs [124-125, 168]), wherein the PDSCH transmission is rate matched with respect to synchronization signal block transmissions (PDSCH transmissions are rate matched in the PRBs of the PSS/SSS, paragraphs [124-125, 168]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the PDSCH transmission within the one or more resource elements forming the one or more synchronization signal blocks, wherein the PDSCH transmission is rate matched with respect to synchronization signal block transmissions as taught by You, with the teachings of receive the PDSCH transmission within the one or more resource elements forming the one or more signal blocks as claimed by U.S. Patent No. 10,499,416 B2, for a purpose of increasing number of resources available for transmitting the PDSCH, by also including the one or more resource elements forming the number of synchronization signal blocks for the PDSCH transmissions, while considering the synchronization signal block transmission by providing PDSCH rate matching (See Ng, paragraphs [124-125, 168]).
Regarding claims 8 and 18, U.S. Patent No. 10,499,416 B2 in view of the Ng further claims receiving an indication signifying the number of synchronization signal blocks available for PDSCH transmission (see U.S. Patent No. 10,499,416 B2, claims 10 and 24, see Ng, paragraphs [124-125, 168]), wherein the number of synchronization (see claims 12 and 26).
Regarding claims 9 and 19, U.S. Patent No. 10,499,416 B2 in view of the Ng further claims receiving an indication signifying the number of synchronization signal blocks available for PDSCH transmission (see U.S. Patent No. 10,499,416 B2, claims 10 and 24, see Ng, paragraphs [124-125, 168]), wherein the number of synchronization signal blocks corresponds to at least one of:
a single synchronization signal block,
two or more consecutive synchronization signal blocks, or
two or more non-consecutive synchronization signal blocks (see claims 13 and 27).
Regarding claims 10 and 20, U.S. Patent No. 10,499,416 B2 further claims wherein the downlink channel corresponds to a physical downlink shared channel (PDSCH) (see claims 14 and 28).
Regarding claim 21, U.S. Patent No. 10,499,416 B2 further claims determining whether to utilize unused or available resource elements from at least one synchronization signal block for data transmission on the PDSCH (see claim 1). 

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,499,416 B2 in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng) as applied to claims above, and further in view of US 2015/0223254 A1 to Guo et al. (hereafter refers as Guo).
claim 22, U.S. Patent No. 10,499,416 B2 in view of Ng does not explicitly claim providing PDSCH rate matching comprises “providing downlink control information that has a current slot rate matching”.
Guo teaches providing downlink control information that has a current slot rate matching (the base station provides DCI that has a rate matching for current slot, abstract and paragraphs [147, 149, 151, and 155]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of providing downlink control information that has a current slot rate matching as taught by Guo, with the claims of U.S. Patent No. 10,499,416 B2 in view of Ng, for a purpose of enabling the base station to specify that the rate matching is applied to the current slot, thus clearly notifying a UE the current slot rate matching (See Guo, paragraphs [147, 149, 151 and 155]).

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,499,416 B2 in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng) as applied to claims above, and further in view of US 20060156184 A1 to Kim et al. (hereafter refers as Kim) and US 2014/0301303 A1 to Roman et al. (hereafter refers as Roman).
Regarding claim 23, U.S. Patent No. 10,499,416 B2 in view of Ng does not explicitly claim providing PDSCH rate matching comprises “providing information that has a future slot rate matching”.
(a transmitter provides the rate matching patterns to a receiver, wherein one of the rate matching patterns is selected later/future for rate matching transmission, paragraphs [59, 82, 131, 224]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of providing information that has a future slot rate matching as taught by Kim, with the claims of U.S. Patent No. 10,499,416 B2 in view of Ng, for a purpose of enabling the base station and a UE to set up the PDSCH rate matching for future slot (See Kim, paragraphs [59, 82, 131, 224]).
However, the U.S. Patent No. 10,499,416 B2 in view of Ng and Kim does not explicitly teach information is a “downlink control” information.
Roman teaches providing downlink control information that has rate matching (transmitting PDSCH rate matching via DCI, paragraph [67]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of providing downlink control information that has rate matching as taught by Roman, with the claims of U.S. Patent No. 10,499,416 B2 in view of Ng and Kim, for a purpose of dynamically allocating the rate matching by using the downlink control information while scheduling (See Roman, paragraph [67]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng).
Regarding claims 1 and 11, Bala teaches a method of wireless communications and an apparatus for wireless communication (a method of using the wireless resources for downlink data transmission in wireless communication and a base station for perform the method, abstract and paragraphs [38, 112, 167], provisional 62/373,140, hereafter refers as provisional, abstract and paragraphs [37, 110, 162]), comprising: 
a memory (a memory, paragraph [167] and provisional, paragraph [162]); and
at least one processor in communication with the memory and configured to (a processor is configured to execute instructions stored on the memory to cause the base station to perform the functions, paragraph [167] and provisional, paragraph [162]):
identify a location of one or more signal blocks available for physical downlink shared channel (PDSCH) transmission (the base station with the processor identifies a location of possible set of resource blocks of the nominal traffics/first type traffics available for downlink data transmission/second type traffics, Fig. 14 and paragraphs [95-97, 112, 136-137, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 133-134, 145, 156]);
schedule the PDSCH transmission within one or more resource elements forming the one or more signal blocks available for the PDSCH transmission (assigns the downlink data transmission within one or more REs, Fig. 14, provisional, Fig. 14, resource dots, forming the one or more signals blocks of the first type traffics, Fig. 14 and paragraphs [95-97, 112, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 145, 156]);
configure an indication to signify the location of the one or more signal blocks available for PDSCH transmission (configuring an indication comprising locations of one or more signals blocks available for the second type traffics/downlink data transmission, paragraphs [115-116, 136-137] and provisional, paragraphs [113-114, 133-134]); and
transmit, on a downlink channel, the indication signifying the location of the one or more signal blocks available for PDSCH transmission (transmits on a downlink channel, the indication specifying locations of signals blocks available for the second type traffics/downlink data transmission, paragraphs [115-116, 136-137] and provisional, paragraphs [113-114, 133-134]); and
provide PDSCH rate matching with respect to signal block transmissions (the base station provides second type traffics/low latency traffics rate matching in the resource elements of the first type traffics transmissions, Fig. 8 and paragraphs [136-137] and provisional, Fig. 8 and paragraphs [133-34]).
However, Bala does not explicitly teach the signal block is a “synchronization” signal block.
Ng teaches a method of wireless communications (a method of wireless communications and a BS for perform a method, Fig. 1), comprising: 
identifying a location of synchronization signal blocks available for physical downlink shared channel (PDSCH) transmission (the base station determines to use REs of one or more physical resource blocks (PRBs) of an PSS/SSS for transmitting PDSCH, paragraphs [124-125, 168]);
(the base station maps the PDSCH transmission within the REs of one or more PRBs of PSS/SSS, paragraphs [124-125, 168]); and
providing PDSCH rate matching with respect to synchronization signal block transmissions (PDSCH transmissions are rate matched in the PRBs of the PSS/SSS, paragraphs [124-125, 168]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of scheduling the PDSCH transmission within one or more resource elements forming the one or more synchronization signal blocks available for PDSCH transmission and providing PDSCH rate matching with respect to synchronization signal block transmissions as taught by Ng, with the teachings of PDSCH transmission within the one or more resource elements forming the one or more signal blocks as taught by Bala, for a purpose of increasing number of resources available for transmitting the PDSCH, by also including the one or more resource elements forming the one or more of synchronization signal blocks available for the PDSCH transmissions (See Ng, paragraphs [124-125, 168]).
Regarding claims 5 and 15, the combination of Bala and Ng further teaches determining a number of synchronization signal blocks available for PDSCH transmission (identifying a possible set of resource blocks of the nominal traffics/first type traffics available for downlink data transmission/second type traffics, see Bala, Fig. 14 and paragraphs [95-97, 112, 136-137, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 133-134, 145, 156], see Ng, paragraphs [124-125, 168]) and determining that one or more resource elements forming the number of synchronization signal blocks are available for transmission (determining to use REs of one or more physical resource blocks (PRBs) of an PSS/SSS for transmitting PDSCH, thus, at these REs are available for transmission, see Ng, paragraphs [124-125, 168], see Bala, paragraphs [95-97, 112, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 145, 156]).
Regarding claims 7 and 17, Bala teaches a method of wireless communications at a user equipment (UE) and a user equipment (a method of wireless communications and an UE to perform the method, paragraphs [37, 38, 112, 167], provisional 62/373,140, hereafter refers as provisional, abstract and paragraphs [36, 7, 110, 162]), comprising:
a memory (a memory 130, paragraph [48], and provisional, paragraph [47]); and
at least one processor in communication with the memory and configured to (a processor in communication with the memory and configured to perform the functions of the WTRU/UE, paragraphs [49, 167] and provisional, paragraphs [48, 162]):
receive, on a downlink channel, an indication signifying a location of one or more  of signal blocks (the WTRU receives, on a downlink channel, an indicator, abstract and paragraphs [3, 102, 105, 115], provisional, abstract and paragraphs [100, 102, 113], comprising locations of possible set of resource blocks of the nominal traffics/first type traffics available for downlink data transmission/second type traffics, paragraphs [115-116] and provisional, paragraphs [113-114]);
determine one or more resource elements forming the one or more signal blocks where physical downlink shared channel (PDSCH) transmission has been scheduled (determining one or more REs, Fig. 14, provisional, Fig. 14, resource dots, forming the one or more signals blocks of the first type traffics that has been scheduled for transmission of second type traffics, Fig. 14 and paragraphs [95-97, 112, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 145, 156]) in response to receiving the indication signifying the location of the one or more signal blocks (in response to receiving the indicator, abstract and paragraphs [3, 102, 105, 115], provisional, abstract and paragraphs [100, 102, 113]); and
receive the PDSCH transmission within the one or more resource elements forming the one or more signal blocks (the WTRU with the processor decode the downlink data transmission within the punctured REs forming the number of signal blocks, abstract and paragraphs [3, 102, 105, 115], provisional, abstract and paragraphs [100, 102, 113]), wherein the PDSCH transmission is rate matched with respect to synchronization signal block transmissions (the second type traffics/low latency traffics are rate matched in the resource elements of the first type traffics transmissions, Fig. 8 and paragraphs [136-137] and provisional, Fig. 8 and paragraphs [133-34]).
However, Bala does not explicitly teach the signal block is a “synchronization” signal block.
Ng teaches one or more resource elements forming one or more synchronization signal blocks for physical downlink shared channel (PDSCH) transmission (one or more REs of one or more physical resource blocks (PRBs) of an PSS/SSS are mapped for transmitting PDSCH, paragraphs [124-125, 168]); and
(receiving the downlink data transmission/PDSCH within the REs of one or more PRBs of PSS/SSS, paragraphs [124-125, 168]), wherein the PDSCH transmission is rate matched with respect to synchronization signal block transmissions (PDSCH transmissions are rate matched in the PRBs of the PSS/SSS, paragraphs [124-125, 168]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the PDSCH transmission within the one or more resource elements forming the one or more synchronization signal blocks, wherein the PDSCH transmission is rate matched with respect to synchronization signal block transmissions as taught by You, with the teachings of receive the PDSCH transmission within the one or more resource elements forming the one or more signal blocks as taught by Bala, for a purpose of increasing number of resources available for transmitting the PDSCH, by also including the one or more resource elements forming the number of synchronization signal blocks for the PDSCH transmissions (See Ng, paragraphs [124-125, 168]).
Regarding claim 21, the combination of Bala and Ng further taches determining whether to utilize unused or available resource elements from at least one synchronization signal block for data transmission on the PDSCH (the base station determines to use the available REs from at least one synchronization signal block for data transmission/second type traffics, based on one or more conditions, i.e. when the second type traffics are arrived, see Bala, paragraphs [109, 111], see Ng, paragraphs [124, 125, 168])
Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng) as applied to claims above, and further in view of US 2017/0303220 A1 to Sadeghi et al. (hereafter refers as Sadeghi) and US 2015/0124671 A1 to Tabet et al. (hereafter refers as Tabet).
Regarding claims 2 and 12, the combination of Bala and Ng does not explicitly teaches “determining a number” of synchronization signals blocks available for PDSCH transmission.
Sadeghi teaches determining a number of synchronization signal blocks available for PDSCH transmission (a base station determines a number of PRBs of sync transmission available/shared for PDSCH transmission, paragraphs [165, 196])
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining the number of synchronization signal blocks available for PDSCH transmission as taught by Sadeghi, with the teachings of PDSCH transmission as taught by combination of Bala and Ng, for a purpose of prevent collision/interference with other, by clearly determining a number/amount of synchronization signal blocks are available (See Sadeghi, paragraphs [165, 196, 197]).
However, the combination of Bala, Ng and Sadeghi does not explicitly teach the number of signal blocks is determined “at a radio resource control (RRC) layer”.
Tabet teaches the number of signal blocks is determined at a radio resource control (RRC) layer (base station includes a network resource scheduler having RRC functionality for identifying a particular set of DL resource blocks available for transmission, paragraphs [75, 83]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the number of synchronization signal blocks is determined at a radio resource control (RRC) layer as taught by Tabet, with the teachings of the synchronization signal blocks as taught by combination of Bala, Ng and Sadeghi, for a purpose of providing HARQ functionality for the non-scheduling data by using the RRC layer for the determination of number of synchronization signal blocks (see Tabet, paragraphs [75, 83]).
Regarding claims 8 and 18, the combination of Bala and Ng does not explicitly teach “receiving an indication signifying a number of synchronization signal blocks available for PDSCH transmission”.
Sadeghi teaches receiving an indication signifying the number of synchronization signal blocks available for PDSCH transmission (a base station determines a number of PRBs of sync transmission available/shared for PDSCH transmission, paragraphs [165, 196], and a mobile station receives an indication specifying the number of PRBs of sync transmission available/shared for PDSCH transmission, paragraphs [165, 196, 197]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving an indication signifying a number of synchronization signal blocks available for PDSCH transmission as taught by Sadeghi, with the teachings of PDSCH transmission as taught by combination of Bala and Ng, for a purpose of prevent collision/interference (See Sadeghi, paragraphs [165, 196, 197]).
The combination of Bala, Ng and Sadeghi does not explicitly teach the number of synchronization signal blocks is configured “at a radio resource control (RRC) layer”.
Tabet teaches the number of synchronization signal blocks is determined at a radio resource control (RRC) layer (the UE includes receives via RRC message a plurality of DL resource blocks for transmission, paragraphs [75, 83]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the number of synchronization signal blocks is determined at a radio resource control (RRC) layer as taught by Tabet, with the teachings of combination of Bala, Ng and Sadeghi, for a purpose of determining at the RRC layer the number of synchronization signal blocks, thus the UE is able to receive the location of the number of the synchronization signal blocks via other layers, i.e. RRC layer (see Tabet, paragraphs [75, 83, 93, 95]).

Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng) as applied to claims above, and further in view of US 2012/0127949 A1 to Yoshimoto et al. (hereafter refers as Yoshimoto).
claims 3, 10, 13 and 20, the combination of Bala and Ng does not explicitly teach wherein the downlink channel corresponds to “a physical downlink shared channel (PDSCH)”.
Yoshimoto teaches transmit, on a downlink channel, an indication wherein the downlink channel corresponds to one of a physical downlink shared channel (PDSCH) (transmitting on PDSCH a control information, paragraph [99]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the downlink channel corresponds to the physical downlink shared channel (PDSCH) as taught by Yoshimoto, with the teachings of transmitting on the downlink channel, the indication signifying location of each of the synchronization signal blocks as taught by combination of Bala and Ng, for a purpose of increasing the functionalities of the PDSCH by configuring the PDSCH to transmit the indication, thus the indication can be transmitted via the control channel or the PDSCH channel (See Yoshimoto, paragraph [99]).

Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng) as applied to claims above, and further in view of US 2017/0303220 A1 to Sadeghi et al. (hereafter refers as Sadeghi).
Regarding claims 4 and 14, the combination of Bala and Ng further teaches determining a number of synchronization signal blocks available for PDSCH transmission (identifying a possible set of resource blocks of the nominal traffics/first type traffics available for downlink data transmission/second type traffics, see Bala, Fig. 14 and paragraphs [95-97, 112, 136-137, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 133-134, 145, 156], see Ng, paragraphs [124-125, 168]), wherein the number of synchronization signal blocks corresponds to at least one of:
a single synchronization signal block (wherein an PRB of PSS/SSS is available for PDSCH transmission, see Ng, paragraph [168]),
two or more consecutive synchronization signal blocks (wherein two or more consecutive PRBs are available for PDSCH transmission, see Ng, paragraphs [124-125, 168], i.e. two PRBs pair is composed of two time slots, see Ng, paragraphs [2, 48, 49]), or
two or more non-consecutive synchronization signal blocks (wherein the two or more non-consecutive signal blocks are punctures, see Bala, Fig. 14, 16, provisional, Fig. 14, 16).
However, the combination of Bala and Ng does not explicitly teach “transmitting an indication signifying the number of synchronization signal blocks”.
Sadeghi teaches determining a number of synchronization signal blocks available for PDSCH transmission (a base station determines a number of PRBs of sync transmission available/shared for PDSCH transmission, paragraphs [165, 196]) and transmitting an indication signifying the number of synchronization signal blocks (the base station transmits an indication specifying the number of PRBs of sync transmission available/shared for PDSCH transmission, paragraphs [165, 196, 197]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of (See Sadeghi, paragraphs [165, 196, 197]).
Regarding claims 9 and 19, the combination of Bala and Ng further teaches wherein the number of synchronization signal blocks corresponds to at least one of:
a single synchronization signal block (wherein an PRB of PSS/SSS is available for PDSCH transmission, see Ng, paragraph [168]),
two or more consecutive synchronization signal blocks (wherein two or more consecutive PRBs are available for PDSCH transmission, see Ng, paragraphs [124-125, 168], i.e. two PRBs pair is composed of two time slots, see Ng, paragraphs [2, 48, 49]), or
two or more non-consecutive synchronization signal blocks (wherein the two or more non-consecutive signal blocks are punctures, see Bala, Fig. 14, 16, provisional, Fig. 14, 16).
However, the combination of Bala and Ng does not explicitly teach “receiving an indication signifying a number of synchronization signal blocks”.
Sadeghi teaches determining a number of synchronization signal blocks available for PDSCH transmission (a base station determines a number of PRBs of sync transmission available/shared for PDSCH transmission, paragraphs [165, 196]) and transmitting an indication signifying the number of synchronization signal blocks (the base station transmits an indication specifying the number of PRBs of sync transmission available/shared for PDSCH transmission, paragraphs [165, 196, 197]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining the number of synchronization signal blocks available for PDSCH transmission and transmitting the indication signifying the number of synchronization signal blocks available for PDSCH transmission as taught by Sadeghi, with the teachings of PDSCH transmission as taught by combination of Bala and Ng, for a purpose of prevent collision/interference with other, by clearly specifying which synchronization signal blocks are available (See Sadeghi, paragraphs [165, 196, 197]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng) as applied to claims above, and further in view of US 2015/0223254 A1 to Guo et al. (hereafter refers as Guo).
Regarding claim 22, the combination of Bala and Ng does not explicitly teach providing PDSCH rate matching comprises “providing downlink control information that has a current slot rate matching”.
Guo teaches providing downlink control information that has a current slot rate matching (the base station provides DCI that has a rate matching for current slot, abstract and paragraphs [147, 149, 151, and 155]).
(See Guo, paragraphs [147, 149, 151 and 155]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2014/0241150 A1 to Ng et al. (hereafter refers as Ng) as applied to claims above, and further in view of US 20060156184 A1 to Kim et al. (hereafter refers as Kim) and US 2014/0301303 A1 to Roman et al. (hereafter refers as Roman).
Regarding claim 23, the combination of Bala and Ng does not explicitly teach providing PDSCH rate matching comprises “providing information that has a future slot rate matching”.
Kim teaches providing information that has a future slot rate matching (a transmitter provides the rate matching patterns to a receiver, wherein one of the rate matching patterns is selected later/future for rate matching transmission, paragraphs [59, 82, 131, 224]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of providing information that has a future slot rate matching as taught by Kim, with the (See Kim, paragraphs [59, 82, 131, 224]).
However, the combination of Bala, Ng and Kim does not explicitly teach information is a “downlink control” information.
Roman teaches providing downlink control information that has rate matching (transmitting PDSCH rate matching via DCI, paragraph [67]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of providing downlink control information that has rate matching as taught by Roman, with the teachings of providing information that has a future slot rate matching as taught by combination of Bala, Ng and Kim, for a purpose of dynamically allocating the rate matching by using the downlink control information while scheduling (See Roman, paragraph [67]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0201975 A1 discloses REs not used by PSS/SSS may be used by CRS based PDSCH (see paragraphs [64, 72]).
US 2017/0238272 A1 discloses the physical resource blocks of synchronization signal are determined as available for use by PDSCH (see paragraph [292])
US 2013/0100888 A1 discloses downlink control data (DCI) is transmitted via PDSCH (see paragraph [0043]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        August 10, 2021